ALMON, Justice.
This is an appeal from a final judgment granting the motion of defendant, Dynamic Industries, to dismiss for failure to state a claim upon which relief can be granted. Rule 12(b)(6), A.R.Civ.P.
Mamie Hale’s complaint alleges that she was an employee of the defendant, Dynamic Industries, which was doing business in Alabama as E-Z Way Food Stores. She was an employee from the latter part of 1982 until July of 1983. Hale was enrolled in the group employee insurance program of Dynamic. Dynamic paid her premiums with funds it withheld from her wages. Independent Bankers Life Insurance Company of Texas was the group insurance carrier for the program.
Hale alleges that she contacted Independent Bankers Life during the last week of June in 1983 to inquire whether her insurance would cover a medical operation she needed; that Independent Bankers Life informed her she was covered; and that she had the required surgery and submitted her claims to Independent Bankers Life, which paid charges for X-rays, but refused to pay for the surgery, claiming that her coverage had expired. She further alleges that Independent Bankers Life informed her that it had notified Dynamic of the termination of coverage and told her that it was the duty of Dynamic to inform her of the expiration of the coverage.
Hale’s complaint charges that Dynamic willfully or recklessly failed to inform her that her insurance had expired and that this failure was a misrepresentation on which she acted to her detriment. The complaint also alleges that Dynamic breached its contract with her when it failed to inform her of the termination of coverage.
The complaint as last amended contains no allegation that Dynamic owed Hale any duty to inform her that her group employee insurance coverage would expire when she left her employment with Dynamic. Without the allegation of a specific agreement or some special circumstances that would give rise to such a duty, the com*1298plaint does not state a claim upon which relief can be granted. Accordingly, the judgment of the trial court granting Dynamic’s motion to dismiss is affirmed.
AFFIRMED.
TORBERT, C.J., and MADDOX, BEAT-TY and HOUSTON, JJ., concur.